Ellison, J.
Defendant was convicted on a charge of obstructing a public road.. He appealed to this court and the case was remanded for another trial. 67 Mo. App. 326. Defendant was again convicted and again comes here for relief.
*430Roads and highways: adutiSf period?*' *429The state relies upon the road in question having become such by adverse user by the public. The *430adverse use began' before the first enactment of the present statute prohibiting ^e obstruction of public roads, and at a time when' the period of the statute of limitations of actions of ejectment was twenty years instead of ten, as it is now. The period of adverse use of a highway by the public, in the absence of a special period, will follow by analogy the period fixed by the state for actions of 'ejectment. State v. Wells, 70 Mo. 635; 9 Am. and Eng. Ency. of Law, 366. When the adverse use of the road in controversy began, the period of limitation for ejectment was twenty years, while at the time of the offense it was ten years. The court by instructions fixed the period of adverse use by the public at ten years as the period applicable to this case, and refused defendant's request for twenty years. The refusal was proper. The legislature, during the currency of the time running at the date of the enactment, may shorten the period of limitation. Thus, though in this case, the twenty year period was running when the ten year statute was enacted, the latter would govern. For the enactment of the ten year period is ho more nor less than a declaration that all roads theretofore adversely used for a period of ten years were public roads, and their obstruction thereafter would be a misdemeanor.
But so far as this case is concerned, the evidence clearly shows that a period of twenty years had run before the change to ten years was made.
Pways0:Averse women?aruec 2. When the case was in this court on the former appeal, we held that if the land claimed as a road was owned by a married woman when the adverse user began, that limitation would not begin to run during her disability." At the last trial the court gave an instruction for defendant so declaring the law. The evidence, however, *431showed that the adverse use had begun before the marriage. In such case the period of limitation will not be interrupted by the subsequent disability. That a period of limitation once set in motion will not be affected by a subsequent disability of marriage, is perhaps universally conceded. We know of no reason why it should not apply to a case of adverse user of a highway by the public.
and trial pracof instructions: record. 3. After one of the attorneys for the state had made an opening argument, the attorney for defendant had proceeded with his argument for a few moments when the court modified one 0f the instructions for the. defense. No objection is made, in the motion for new trial, to the change itself, but rather to the time of the change. It seems that when the change was made counsel made no request for further time, but refused to continue his argument, though requested by the court to do so. Counsel state matters here going to show how and why this affected the defense, which is not made to appear in the bill of exceptions. We perceive no error on the record as made. The case is not like that of New Albany Woolen Mills v. Meyers, 43 Mo. App. 124, or the other cases cited.
J)ownihip organization. 4. A point is made that Grundy county is under township organization law and that the case was not conducted and the punishment fixed in view of that law. There was no proof of • such law having been adopted by Grundy county. While we may take judicial notice of the law, we can not of the fact that it has been adopted in a particular county. State v. Hays, 78 Mo. 600; State v. Mackin, 41 Mo. App. 99; Wood v. Rousey, 47 Mo. App. 465.
*432"^hfghways: expenditure ¿f “bor.ya *4315. It is contended that since this road was not opened by any court (regularly .or irregularly), the *432statute declares that no lapse of time shall divest the owner of his title unless in addition to the use of the road for the period of limitation, “there shall have been public money or labor expended thereon for such period.” R. S. 1889, sec. 7847. This statute makes it necessary in such cases that there shall not only be the adverse user for ten years, but there must be money or work expended for the same period. While it is true that the expression is used in the text books and decisions that the adverse user must be continuous and uninterrupted, yet that does not mean that some part of the public shall be in hourly or daily use of it. So, of course, neither does the legislative expression that there shall be money or labor expended for the period of limitation, mean that the expenditure of labor or money shall be constant. The statute means that the expenditure must have been begun and continued from time to time for the period of limitation, as might be considered necessary or expedient by those in authority. The evidence in this case shows that the road was worked at different times, beginning back about forty years, and was sufficient to satisfy the statute.
___ 6. It is not necessary that the expenditure of work or money be made on the identical piece or part of road in controversy. It is sufficient if it be on that road. That is, it would be necessary for the expenditure to be made on the identical road in controversy, but it would not be necessary that it be on the. particular piece obstructed.
There are several other points suggested and argued, but an examination of the record has satisfied us that defendant was properly tried, and that no error materially affecting the merits of the case has *433been committed. The statute in such cases makes it our duty to affirm the judgment, and it is so ordered.
All concur.